     Case 2:19-cv-07048-RGK-PJW Document 17 Filed 11/18/19 Page 1 of 4 Page ID #:131



 1    Paul J. Cambria, Jr. (CA 177957)
 2    pcambria@lglaw.com
      LIPSITZ GREEN SCIME CAMBRIA LLP
 3    42 Delaware Avenue, Suite 120
 4    Buffalo, New York 14202
      Telephone: (716) 849-1333
 5    Facsimile: (716) 855-1580
 6
      Attorneys for Michael Lacey
 7
 8                         UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    United States of America,                    Case No. 2:19-cv-07048-RGK (PJW)

12                       Plaintiff,
            v.
                                                   MICHAEL LACEY’S
13                                                 VERIFIED CLAIM AND
      Approximately $518,172.92 In Bank            STATEMENT OF INTEREST
14
      Funds Seized From Wells Fargo Bank           IN CERTAIN DEFENDANT
15    Account ‘4455,                               PROPERTY
16                       Defendant.
17
18          Pursuant to 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5)(a) of the
19    Federal Rules of Civil Procedure, Claimant Michael Lacey (“Claimant”) hereby
20    submits this Verified Claim asserting ownership interests in seized funds.
21          On August 13, 2019, a Verified Complaint for Forfeiture (“Complaint”) was
22    filed in the United States District Court for the Central District of California,
23    Western Division, by the United States of America seeking the forfeiture of the
24    following (collectively referred to as the “Subject Funds”):
25               • Approximately $518,172.92 In Bank Funds Seized From Wells Fargo
26                 Bank Account ‘4455.
27    (See Doc. 1.)
28
     Case 2:19-cv-07048-RGK-PJW Document 17 Filed 11/18/19 Page 2 of 4 Page ID #:132



 1          Claimant hereby asserts his ownership interests in the entirety of the Subject
 2    Funds.    Claimant is a stockholder in Medalist Holdings, Inc., a Delaware
 3    corporation (“Medalist”), whose wholly-owned subsidiaries include Leeward
 4    Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus
 5    Properties, LLC, and Shearwater Investments, LLC.
 6          Claimant is a third-party beneficiary of a series of contracts entered into in
 7    April 2015 among the Medalist subsidiaries and: Atlantische Bedrijven C.V.
 8    (“ABC”) and UGC Tech Group C.V. (“UGC”) (collectively, “Borrowers”);
 9    numerous affiliates of Borrowers, including Backpage.com, LLC (collectively,
10    “Pledgors”); and Carl A. Ferrer and other affiliates of Borrowers (collectively,
11    “Guarantors”), as set forth in greater detail in the claim filed by Medalist and its
12    subsidiaries. Claimant has the right to advancement and indemnification from ABC
13    and UGC under those agreements, which advancement and indemnification
14    obligations are guaranteed by Pledgors and Guarantors. Those obligations are
15    secured by security interests in the assets of Pledgors (the “Collateral”). On
16    information and belief, the Subject Funds are a part of the Collateral.           On
17    information and belief, the sums owed for advancement and indemnification exceed
18    the value of the Collateral.
19          The security interests in the Collateral securing the obligations to Claimant
20    is a legally recognizable interest in the Subject Funds, giving Claimant a superior
21    right, title, and interest in the Subject Funds over any and all interests asserted by
22    the government in the Subject Funds. Accordingly, Claimant has a superior right,
23    title, and interest in the Subject Funds over any and all interest asserted by the
24    government in such funds.
25    /
26    /
27    /
28                                                                        2
       MICHAEL LACEY’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                               DEFENDANT PROPERTY
     Case 2:19-cv-07048-RGK-PJW Document 17 Filed 11/18/19 Page 3 of 4 Page ID #:133



 1          Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
 2    Claimant expressly limits his appearance to asserting and defending his claim.
 3    Claimant reserves all rights to challenge the in rem jurisdiction of this Court and
 4    the propriety of venue of this action.
 5
 6    Dated: November 18, 2019                 Respectfully submitted,

 7
                                               /s/ Paul J. Cambria, Jr.
 8                                             Paul J. Cambria, Jr.
 9                                             Counsel for Claimant Michael Lacey
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                        3
       MICHAEL LACEY’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                               DEFENDANT PROPERTY
     Case 2:19-cv-07048-RGK-PJW Document 17 Filed 11/18/19 Page 4 of 4 Page ID #:134



 1                             CERTIFICATE OF SERVICE
 2
            I hereby certify that on November 18, 2019, I filed the foregoing with the
 3    United States District Court for the Central District of California using the CM/ECF
 4    system.

 5           I hereby certify that on November 18, 2019, a copy of the foregoing was also
 6    delivered to the following via CM/ECF:

 7          JOHN J. KUCERA, ESQ.
 8          Assistant U.S. Attorney
            U.S. Attorney’s Office
 9          Asset Forfeiture Section
10          312 North Spring Street
            Los Angeles, CA 90012
11
12
13    Dated:       Buffalo, New York
14                 November 18, 2019

15
16                                           /s/ Rachel Skrzypek
                                             Rachel Skrzypek
17
18
19
20
21
22
23
24
25
26
27
28                                                                        4
       MICHAEL LACEY’S VERIFIED CLAIM AND STATEMENT OF INTEREST IN CERTAIN
                               DEFENDANT PROPERTY
